NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              NOV 16 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CONNIE EARNSHAW,                                 No. 08-56004

             Plaintiff - Appellant,              D.C. No. 5:07-cv-01296-VBK

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

             Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                   Victor B. Kenton, Magistrate Judge, Presiding

                      Argued and Submitted October 6, 2009
                              Pasadena, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and TRAGER,** District
Judge.

       Connie Earnshaw appeals from the district court’s judgment, which affirmed

the ALJ’s finding that she is not disabled. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David G. Trager, Senior United States District Judge
for the Eastern District of New York, sitting by designation.
                                          1
      The ALJ found that Earnshaw was of advanced age, could no longer perform

her past work, and had a residual functional capacity to perform “a slightly

narrowed range of light work.” At the hearing, the vocational expert identified

only one sedentary occupation, receptionist, that Earnshaw could perform given

her limitations. Because the vocational expert’s testimony designated only one job

Earnshaw could perform, within the sedentary category, the sedentary grid rules

apply. See Distasio v. Shalala, 47 F.3d 348, 350 (9th Cir. 1995).

      Earnshaw argues that under Lounsburry v. Barnhart, 468 F.3d 1111 (9th Cir.

2006), she must be found disabled as a matter of law because the vocational expert

identified only one occupation that she could perform. Lounsburry is inapplicable,

however, because the sedentary grid rules (and not the light work grid rules) apply

to this case. The outcome is instead controlled by Tommasetti v. Astrue, 533 F.3d
1035, 1043-44 (9th Cir. 2008). In Tommassetti, the vocational expert identified

only one sedentary occupation that the claimant could perform, but for which jobs

existed in significant numbers in the national economy. Id. at 1038. Tommassetti

held that under the sedentary grid rules this constituted a “significant range of

work” and the claimant was not disabled. Id. at 1043-44. In this case, Earnshaw

was found to be capable of performing the sedentary occupation of receptionist, for




                                          2
which jobs exist in significant numbers in the national economy. Thus, the ALJ

properly concluded that Earnshaw is not disabled.

      Earnshaw also argues that the ALJ did not properly consider the opinions of

her treating physicians, Dr. Walker and Dr. Wood. Earnshaw is incorrect. The

ALJ properly considered the testimony of Earnshaw’s treating physicians, and

listed specific, legitimate reasons based on substantial evidence in the record for

rejecting their findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

      Finally, Earnshaw argues that the ALJ failed to consider the lay testimony of

Earnshaw’s sister-in-law, Tana Earnshaw. Any potential error here was harmless

because the testimony was not clearly competent or favorable to the claimant.

Stout v. Comm’r, Soc. Security Admin., 454 F.3d 1050, 1055 (9th Cir. 2006).

Tana Earnshaw’s testimony indicated insufficient contact with the claimant to

provide relevant evidence of the claimant’s ability to work, and as a whole

undermined rather than supported the claimant’s disability claim.



AFFIRMED.




                                          3